Citation Nr: 0410873	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What schedular evaluation in excess of 30 percent is warranted 
for asthma since July 1, 1998?

2.  What extraschedular evaluation, if any, is warranted for 
asthma since July 1, 1998?

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 1998.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time a 30 percent schedular 
evaluation was assigned for the veteran's asthma, effective from 
July 1, 1998.  The Board remanded the issue of entitlement to a 
schedular and extraschedular rating in excess of 30 percent for 
asthma, since July 1, 1998, to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, for additional 
development.  Following the RO's attempts to complete the 
requested actions, the case was returned to the Board for further 
review.

As the RO actions on remand relating to the claim for a schedular 
rating for asthma in excess of 30 percent from July 1998 were 
inadequate, a change in the styling of the appellate issues as 
identified on the title page has been effectuated.  Thus, the 
issue of schedular entitlement above 30 percent is again remanded 
to the RO is via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the veteran 
of the further action that is required on his part. 


FINDING OF FACT

Since July 1, 1998, frequent periods of hospital care or a marked 
interference with employment solely attributable to the veteran's 
service-connected asthma are not shown.


CONCLUSION OF LAW

The extraschedular criteria for assignment of a rating in excess 
of 30 percent for asthma since July 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  This law significantly added to the 
statutory law concerning VA duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and notice 
of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this 
case, there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of the information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  With respect to this claim for 
extraschedular entitlement, the record reflects that the veteran 
was apprised of the changes brought about by the VCAA and 
otherwise afforded sufficient notice as to the division of 
responsibility in obtaining evidence through the RO's letter of 
July 2003 to him.  It is noted that such notice preceded the RO's 
initial adjudication of the claim for an extraschedular rating.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  As such, the 
duties to notify the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, have 
been fulfilled.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, it is noted that the RO, pursuant to the 
Board's request, requested that the veteran submit evidence 
tending to confirm his extraschedular entitlement, inclusive of 
medical records and employment data.  The veteran, however, failed 
to respond to the RO's notices or requests for data insofar as his 
claim for extraschedular entitlement is concerned.  In light of 
the foregoing, and in the absence of any indication from the 
veteran that there exists pertinent evidence that is not already 
on file, the Board finds that VA's duty-to-assist obligation has 
been fully satisfied.  

The Board is mindful of the holding of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (2003) 
(finding that the provisions of 38 C.F.R. § 3.159(b)(1) 
authorizing VA to enter a decision if a response to a VCAA notice 
letter was not filed with VA within 30 days were invalid as 
contrary to 38 U.S.C.A. § 5103(a)).  Yet, recent changes to § 
5103, retroactively effective from November 9, 2000, permit the 
Board to render a decision on a claim before expiration of the 
one-year period.  See Veterans Benefits Act of 2003, P.L. 108- __ 
, Section 701 (H.R. 2297, December 16, 2003).  Therefore, in light 
of the circumstances of this particular case, the need to remand 
to the RO to facilitate further assistance to the veteran under 
the VCAA as to his extraschedular entitlement is obviated.

Finally, to the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, however, 
because there is not a scintilla of evidence that any failure on 
the part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in life, 
does not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 38 C.F.R. § 
3.321 an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In determining whether a higher rating is warranted on an 
extraschedular basis for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the record indicates that the veteran has received ongoing 
medical care for his service-connected asthma since his discharge 
from service in late June 1998.  Notably, asthma has not prevented 
the veteran from engaging in employment as a security officer at 
an Army base.  Further, there is no probative evidence showing 
that since July 1998, asthma has necessitated frequent periods of 
hospitalization or resulted in a marked interference with his 
employment as a security officer.  To that extent, contentions to 
the effect that the appellant is unable to perform certain types 
of work activity without fatigue as a result of his asthma are 
unsubstantiated.  As such, a preponderance of the evidence is 
against entitlement to an extraschedular evaluation due to asthma.

An extraschedular benefit must be denied.  


ORDER

An extraschedular increase in disability for asthma, evaluated as 
30 percent disabling since July 1, 1998, is denied.  


REMAND

In its June 2003 remand to the RO, the Board requested that full 
VCAA notice be provided to the veteran as to his entitlement to a 
schedular evaluation in excess of 30 percent for asthma from July 
1, 1998, prior to the RO's adjudication of such matter.  This was 
not done, and the failure requires corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  For the record, despite the fact 
that this matter has been continuously pursued by the veteran 
since July 1998, the only attempt to advise the veteran of the 
changes brought about by the VCAA and its implementing regulations 
was through the RO's issuance of a supplemental statement of the 
case to the veteran in August 2001.  That document does not, 
however, satisfy the notice criteria set forth in Charles and 
Quartuccio.  The veteran must be told what specific evidence 
remains necessary for a schedular rating in excess of 30 percent, 
what specific evidence VA will secure, and what specific evidence 
he must secure himself.  The appellant must also be told to submit 
any pertinent evidence in his possession.  38 U.S.C.A. § 5100, 
5103; 38 C.F.R. § 3.159.  

It likewise is evident that, following the RO's attempts to 
complete the actions sought by the Board on remand, no 
supplemental statement of the case was afforded the veteran as to 
his entitlement to a schedular rating in excess of 30 percent for 
asthma, from July 1, 1998.  No exception identified in 38 C.F.R. § 
19.31 (2003) is shown to apply in this instance, and, as such, 
further RO action is thus in order.  

Accordingly, this portion of the veteran's appeal is again 
REMANDED to the RO for the following:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran of what 
information and evidence are needed to substantiate his claim for 
a schedular rating in excess of 30 percent for asthma, from July 
1, 1998.  He must also be notified of what portion of that 
evidence VA will secure, and what portion the veteran himself must 
submit.  The RO should also advise the veteran to submit all 
pertinent evidence not already on file that is held in his 
possession and that, if requested, VA will assist him in obtaining 
updated records of treatment from private medical professionals, 
or other evidence, provided that he provides sufficient 
identifying information and authorization.  Finally, the RO must 
address whether the veteran has been prejudiced by the VA's 
issuance of this notice outside the chronological sequence set 
forth in the above-cited statutes and regulation.

2.  The RO should obtain any and all records of VA medical 
treatment, not already on file, which pertain to the evaluation 
and treatment of the veteran's service-connected asthma, and which 
were compiled at VA facilities, including the VA Medical Center in 
Washington, DC, since May 2002.  Once obtained, such records, if 
any, must be made a part of the claims folder.

3.  Lastly, the RO must readjudicate the claim of entitlement to a 
schedular rating in excess of 30 percent for asthma from July 1, 
1998, based on all of the evidence of record and all pertinent 
legal authority, inclusive of the VCAA and, as applicable, 
Fenderson v. West, 12 Vet. App. 119 (1999), regarding the 
possibility of staged ratings.  If the benefit sought on appeal 
remains denied, the veteran must be provided with a supplemental 
statement of the case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue herein on appeal.  An appropriate period of 
time should then be allowed for a response, before the record is 
returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this remand is to preserve the veteran's due process rights and to 
obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of the 
claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



